Exhibit 10.3

 

 

HELMERICH & PAYNE, INC.

 

2005 LONG-TERM INCENTIVE PLAN

 

 


NONQUALIFIED STOCK OPTION AGREEMENT

 

Participant Name:

Date of Grant:

 

 

Shares Subject to Stock Option:

 

Expiration Date:

 

 

 

Option Price:

 

 

Vesting Schedule

 

Vesting Dates

 

Percent of Stock
Option Exercisable

 

 

 

 

%

 

 

 

%

 

 

 

%

 

 

 

%

 

 

 

%

 

--------------------------------------------------------------------------------


 

NONQUALIFIED STOCK OPTION AGREEMENT

UNDER THE HELMERICH & PAYNE, INC.


2005 LONG-TERM INCENTIVE PLAN


 

THIS NONQUALIFIED STOCK OPTION AGREEMENT (the “Option Agreement”), is made as of
the grant date set forth on the cover page of this Option Agreement (the “Cover
Page”) at Tulsa, Oklahoma by and between the participant named on the Cover
Page (the “Participant”) and Helmerich & Payne, Inc. (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, the Participant is an employee of the Company, a Subsidiary of the
Company, or an Affiliated Entity, and it is important to the Company that the
Participant be encouraged to remain in the employ of the Company, a Subsidiary
of the Company or Affiliated Entity; and

 

WHEREAS, in recognition of such facts, the Company desires to provide to the
Participant an opportunity to purchase shares of the Common Stock of the
Company, as hereinafter provided, pursuant to the “Helmerich & Payne, Inc. 2005
Long-Term Incentive Plan” (the “Plan”), a copy of which has been provided to the
Participant; and

 

WHEREAS, any capitalized terms used but not defined herein have the same
meanings given them in the Plan.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for good and valuable consideration, the Participant and the Company hereby
agree as follows:

 

Section 1.                                          Grant of Stock Option.  The
Company hereby grants to the Participant a nonqualified stock option (the “Stock
Option”) to purchase all or any part of the number of shares of its Common
Stock, par value $.10 (the “Stock”) set forth on the Cover Page, under and
subject to the terms and conditions of this Option Agreement and the Plan which
is incorporated herein by reference and made a part hereof for all purposes. 
The purchase price for each share to be purchased hereunder shall be the option
price set forth on the Cover Page (the “Option Price”) which shall equal the
Fair Market Value of the Common Stock covered by this Stock Option on the Date
of Grant.

 

Section 2.                                          Times of Exercise of
Option.  The Participant shall be eligible to exercise the Stock Option pursuant
to the vesting schedule set forth on the Cover Page (the “Vesting Schedule”),
subject to the applicable provisions of the Plan and this Option Agreement
having been satisfied.  Upon satisfaction of the vesting conditions, the
Participant may exercise on or after the applicable vesting date specified on
the Cover Page (the “Vesting Dates”), on a cumulative basis, the number of Stock
Options determined by multiplying the aggregate number of shares of Stock
subject to the Stock Option set forth on the Cover Page by the designated
percentage set forth on the Cover Page.

 

--------------------------------------------------------------------------------


 

Section 3.                                          Term of Stock Option. 
Subject to earlier termination as hereafter provided, the Stock Option shall
expire at the close of business on the expiration date set forth on the Cover
Page and may not be exercised after such expiration date; provided, however, in
no event shall the term of the Stock Option be longer than ten years from the
Date of Grant.  Unless vesting is accelerated or extended pursuant to the terms
of Section 6, unvested Stock Options shall be forfeited upon the Participant’s
termination of employment.

 

Section 4.                                          Transferability of Stock
Option.

 

(a)                                 General.  Except as provided in
Section 4(b) hereof, the Stock Option shall not be transferable otherwise than
by will or the laws of descent and distribution, and the Stock Option may be
exercised, during the lifetime of the Participant, only by the Participant. More
particularly (but without limiting the generality of the foregoing), the Stock
Option may not be assigned, transferred (except as provided above and in
Section 4(b) hereof), pledged or hypothecated in any way, shall not be
assignable by operation of law and shall not be subject to execution,
attachment, or similar process.  Any attempted assignment, transfer, pledge,
hypothecation or other disposition of the Stock Option contrary to the
provisions hereof shall be null and void and without effect.

 

(b)                                 Limited Transferability of Stock Options. 
The Stock Options may be transferred by such Participant to (i) the ex-spouse of
the Participant pursuant to the terms of a domestic relations order, (ii) the
spouse, children or grandchildren of the Participant (“Immediate Family
Members”), (iii) a trust or trusts for the exclusive benefit of such Immediate
Family Members, or (iv) a partnership in which such Immediate Family Members are
the only partners; provided that there may be no consideration for any such
transfer and subsequent transfers of transferred  Stock Options shall be
prohibited except those in accordance with Section 4(a) hereof.  Following
transfer, any such Stock Options shall continue to be subject to the same terms
and conditions as were applicable immediately prior to transfer, provided that
for purposes of this Section 4(b) the term “Participant” shall be deemed to
refer to the transferee.  The events of termination of employment in the Plan
shall continue to be applied with respect to the original Participant, following
which the Stock Options shall be exercisable by the transferee only to the
extent, and for the periods specified in the Plan.  No transfer pursuant to this
Section 4(b) shall be effective to bind the Company unless the Company shall
have been furnished with written notice of such transfer together with such
other documents regarding the transfer as the Committee shall request.

 

Section 5.                                          Employment.  So long as the
Participant shall continue to be a full-time and continuous employee of the
Company, a Subsidiary of the Company, an Affiliated Entity or a corporation or a
parent or a Subsidiary of such corporation issuing or assuming a Stock Option in
a transaction to which Section 424(a) of the Code applies, the Stock Option
shall not be affected by any change of duties or position.  Nothing in the Plan
or in this Option Agreement shall confer upon the Participant any right to
continue in the employ of the Company or a Subsidiary of the Company or an
Affiliated Entity, or interfere in any way with the right of the Company or a
Subsidiary of the Company or an Affiliated Entity to terminate the Participant’s
employment at any time.

 

2

--------------------------------------------------------------------------------


 

Section 6.                                          Vesting of Stock Options on
Death, Retirement, Disability or Other Special Circumstances.  In the event of
the Participant’s death after the date Participant becomes Retirement Eligible,
any and all unvested Stock Options under this Option Agreement shall become
automatically fully vested.  In the event the Participant voluntarily terminates
employment or terminates employment due to Disability following the date he
becomes Retirement Eligible, subject to the provisions of Section 9, the
Participant shall be eligible to continue to vest in accordance with the Vesting
Schedule provided that (i) the Participant is continuously employed as a
full-time employee through the one-year anniversary of the Date of Grant,
(ii) the Participant complies with the requirements set forth in Section 8 below
at all times during the remainder of the Vesting Schedule and (iii) the
Participant executes and delivers to the Company a compliance certificate in the
form attached hereto as Exhibit A indicating the Participant’s full compliance
with Section 8 on or before November 1 of each year during the remainder of the
Vesting Schedule.  For purposes of this Option Agreement, “Retirement Eligible”
shall mean the date the Participant both (i) attains age 55 and (ii) has 15 or
more continuous years of service as a full-time employee of the Company or a
Subsidiary.  The Committee, in its sole discretion, may accelerate the vesting
of Stock Options for which the applicable Vesting Date(s) has not yet occurred
upon the Participant’s date of termination of employment if such termination
occurs by reason of (i) Disability, (ii) death, or (iii) upon the occurrence of
special circumstances (as determined by the Committee).

 

Section 7.                                          Period of Exercise Upon
Termination of Employment.  With respect to shares subject to the Stock Option
for which the applicable Vesting Dates have occurred or for which the Committee
has accelerated or extended vesting in accordance with Section 6, the
Participant, or the representative of a deceased Participant, shall be entitled
to purchase such shares during the remaining term of the Stock Option if (i) the
Participant’s employment was terminated as a result of death, Disability, or
Retirement or (ii) the Participant voluntarily terminated employment after
becoming Retirement Eligible.  If the Participant’s employment was terminated
for any other reason, the Participant shall be entitled to purchase such vested
Stock Options for a period of three months from such date of termination, and
any Stock Options which remain unvested after such date shall be cancelled.

 

Section 8.                                          Nonsolicitation.

 

In the event the Participant is eligible for continued vesting pursuant to
Section 6, such continued vesting shall be subject to and contingent upon
Participant’s agreement not to solicit the Company’s customers or employees
under the terms of this Section 8.  During the period of continued vesting,
Participant shall not solicit the established customers of the Company wherever
located (or if this geographic area shall be unenforceable by law, then in such
geographic area as shall be enforceable) for the sale of any product or service
competitive with any product or service offered for sale by the Company at the
time of the termination of Participant’s employment.  For purposes of this
Option Agreement, “solicit” shall mean to contact an established customer
directly, whether by announcement, e-mail, note, letter or other direct mail,
telephone call, personal visit, business meeting, or any other method, which
contact either is designed to or has the effect of inducing, promoting or
advancing a prohibited sale by Participant or on Participant’s behalf to that
customer.  An “established customer” means any entity that Participant knows or
should know who is purchasing or has a written or unwritten agreement to
purchase one or more products and/or services from the Company at the time of

 

3

--------------------------------------------------------------------------------


 

termination of Participant’s employment or any entity with whom the Company had,
at the time of the termination of Participant’s employment, exchanged
confidential information in anticipation of negotiating for the sale of products
and/or services in the foreseeable future.  “Offered for sale” includes
products/services which Participant knows or should know have been ordered or
have otherwise been prepared by the Company for imminent offering.  Further,
during the continued vesting period, Participant shall not, directly or
indirectly, solicit for employment or employ any of the Company’s current or
former employees on behalf of any other employer.  In the event the Committee
determines in its sole judgment that Participant has solicited customers or
employees of the Company in contravention of this Section 8, any unvested
Options shall be forfeited.

 

Section 9.                                          Suspension or Termination of
Awards.  Notwithstanding anything in the Plan or this Option Agreement to the
contrary, if at any time (including after notice of exercise has been delivered)
the Committee reasonably believes that the Participant has committed an act of
misconduct as described in this paragraph, the Committee may suspend the
Participant’s right to exercise or receive any Award pending a determination of
whether an act of misconduct has been committed.  If the Committee determines
the Participant has committed an illegal act, fraud, embezzlement or deliberate
disregard of Company rules or policies (including any violation of the
Participant’s non-disclosure, non-compete or similar agreement) that may
reasonably be expected to result in loss, damage or injury to the Company, the
Committee may (a) cancel any outstanding Award granted to the Participant, in
whole or in part, whether or not vested or deferred and/or (b) if such conduct
or activity occurs during a Company fiscal year in which there was also an
exercise or receipt of an Award, require the Participant to repay to the Company
any gain realized or value received upon the exercise or receipt of such Award
(with such gain or value received valued as of the date of exercise or
receipt).  Cancellation and repayment obligations will be effective as of the
date specified by the Committee.  Any repayment obligation may be satisfied in
stock or cash or a combination thereof (based upon the Fair Market Value of
Common Stock on the day of payment), and the Committee may provide for an offset
to any future payments owed by the Company or any affiliate to the Participant
if necessary to satisfy the repayment obligation.  The determination regarding
cancellation of an Award or a repayment obligation shall be within the sole
discretion of the Committee and shall be binding upon the Participant and the
Company.

 

Section 10.                                   Method of Exercising Stock Option.

 

(a)                                 Procedures for Exercise.  The manner of
exercising the Stock Option herein granted shall be by written notice to the
Secretary of the Company at the time the Stock Option, or part thereof, is to be
exercised, and in any event prior to the expiration of the Stock Option.  Such
notice shall state the election to exercise the Stock Option, the number of
shares of Stock to be purchased upon exercise, the form of payment to be used,
and shall be signed by the person so exercising the Stock Option.

 

(b)                                 Form of Payment.  Payment in full for shares
of Stock purchased under this Option Agreement shall accompany the Participant’s
notice of exercise, together with payment for any applicable withholding taxes. 
Payment shall be made (i) in cash or by check, draft or money order payable to
the order of the Company; (ii) by delivering Stock or other equity securities of
the Company having a Fair Market Value on the date of payment equal to the

 

4

--------------------------------------------------------------------------------


 

amount of the Option Price; or (iii) a combination thereof.  In addition to the
foregoing procedure which may be available for the exercise of the Stock Option,
the Participant may deliver to the Company a notice of exercise which includes
an irrevocable instruction to the Company to deliver the Stock certificate
representing the shares of Stock being purchased, issued in the name of the
Participant, to a broker approved by the Company and authorized to trade in the
Common Stock of the Company.  Upon receipt of such notice, the Company shall
acknowledge receipt of the executed notice of exercise and forward this notice
to the broker.  Upon receipt of the copy of the notice which has been
acknowledged by the Company, and without waiting for issuance of the actual
Stock certificate with respect to the exercise of the Stock Option, the broker
may sell the Stock or any portion thereof. The broker shall deliver directly to
the Company that portion of the sales proceeds sufficient to cover the Option
Price and withholding taxes, if any.  For all purposes of effecting the exercise
of the Stock Option, the date on which the Participant gives the notice of
exercise to the Company, together with payment for the shares of Stock being
purchased and any applicable withholding taxes, shall be the “date of
exercise.”  If a notice of exercise and payment are delivered at different
times, the date of exercise shall be the date the Company first has in its
possession both the notice and full payment as provided herein.

 

(c)                                  Further Information.  In the event the
Stock Option is exercised, pursuant to the foregoing provisions of this
Section 10, by any person due to the death of the Participant, such notice shall
also be accompanied by appropriate proof of the right of such person to exercise
the Stock Option.  The notice so required shall be given by personal delivery to
the Secretary of the Company or by registered or certified mail, addressed to
the Company at 1437 South Boulder Avenue, Tulsa, Oklahoma 74119, and it shall be
deemed to have been given when it is so personally delivered or when it is
deposited in the United States mail in an envelope addressed to the Company, as
aforesaid, properly stamped for delivery as a registered or certified letter.

 

Section 11.                                   Change of Control.  Upon the
occurrence of a Change of Control Event, any and all Stock Options under this
Option Agreement shall become automatically fully vested and immediately
exercisable with such acceleration to occur without the requirement of any
further act by either the Company or the Participant.

 

Section 12.                                   Securities Law Restrictions.  The
Stock Option shall be exercised and Stock issued only upon compliance with the
Securities Act of 1933, as amended (the “Act”), and any other applicable
securities law, or pursuant to an exemption therefrom. If deemed necessary by
the Company to comply with the Act or any applicable laws or regulations
relating to the sale of securities, the Participant, at the time of exercise and
as a condition imposed by the Company, shall represent, warrant and agree that
the shares of Stock subject to the Stock Option are being purchased for
investment and not with any present intention to resell the same and without a
view to distribution, and the Participant shall, upon the request of the
Company, execute and deliver to the Company an agreement to such effect.  The
Participant acknowledges that any Stock certificate representing Stock purchased
under such circumstances will be issued with a restricted securities legend.

 

5

--------------------------------------------------------------------------------


 

Section 13.                                   Payment of Withholding Taxes.  No
exercise of any Stock Option may be effected until the Company receives full
payment for any required state and federal withholding taxes.  Payment for
withholding taxes shall be made in cash, by check, or by the Participant
surrendering, or the Company retaining from the shares of Stock to be issued
upon exercise of the Stock Option, that number of shares of Stock (based on Fair
Market Value) that would be necessary to satisfy the requirements for
withholding any amounts of taxes due upon the exercise of the Stock Option.  For
the purpose of calculating the Fair Market Value of shares surrendered or
retained to pay withholding taxes, the relevant date shall be the date of
exercise.  In the event the Participant uses the “cashless” exercise/same-day
sale procedure set forth in Section 10(b) hereof to pay withholding taxes, the
actual sale price of shares sold to satisfy payment shall be used to determine
the amount of withholding taxes payable.  Nothing herein, however, shall be
construed as requiring payment of withholding taxes at the time of exercise if
payment of taxes is deferred pursuant to any provision of the Code, and actions
satisfactory to the Company are taken which are designed to reasonably insure
payment of withholding taxes when due.

 

Section 14.                                   Notices.  All notices or other
communications relating to the Plan and this Option Agreement as it relates to
the Participant shall be in writing and shall be delivered personally or mailed
(U.S. Mail) by the Company to the Participant at the then current address as
maintained by the Company or such other address as the Participant may advise
the Company in writing.

 

Section 15.                                   Conflicts.  In the event of any
conflicts between this Agreement and the Plan, the latter shall control.  In the
event any provision hereof conflicts with applicable law, that provision shall
be severed, and the remaining provisions shall remain enforceable.

 

Section 16.                                   No Part of Other Plans.  The
benefits provided under this Agreement or the Plan shall not be deemed to be a
part of or considered in the calculation of any other benefit provided by the
Company, a Subsidiary or an Affiliated Entity to the Participant.

 

Section 17.                                   Participant and Award Subject to
Plan.  As specific consideration to the Company for the Award, the Participant
agrees to be bound by the terms of the Plan and this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Nonqualified Stock Option
Agreement as of the day and year first above written.

 

 

HELMERICH & PAYNE, INC., a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

 

“COMPANY”

 

 

 

 

 

 

 

 

“PARTICIPANT”

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Compliance Certificate

 

I hereby certify that I am in full compliance with the covenants contained in
that certain Option Agreement (the “Agreement”) dated as of
                              , 2009 between Helmerich & Payne, Inc. and me and
have been in full compliance with such covenants at all times during the
twelve-month period immediately preceding November 1 of the year designated
below.

 

 

Dated:

 

 

 

--------------------------------------------------------------------------------


 

2005 ISO NO.              

 

 

HELMERICH & PAYNE, INC.

 

2005 LONG-TERM INCENTIVE PLAN

 

 

INCENTIVE STOCK OPTION AGREEMENT

 

Participant Name:

Date of Grant:

 

 

 

 

 

Shares Subject to Incentive Stock Option:

 

 

 

 

 

Expiration Date:

 

 

 

 

 

Option Price:

 

 

Vesting Schedule

 

Vesting Dates

 

Percent of
Stock Option
Exercisable

 

 

 

 

%

 

 

 

%

 

 

 

%

 

 

 

%

 

 

 

%

 

--------------------------------------------------------------------------------


 

INCENTIVE STOCK OPTION AGREEMENT

UNDER THE HELMERICH & PAYNE, INC.


2005 LONG-TERM INCENTIVE PLAN


 

THIS INCENTIVE STOCK OPTION AGREEMENT (the “Option Agreement”) is made as of the
grant date set forth on the cover page of this Option Agreement (the “Cover
Page”) at Tulsa, Oklahoma by and between the participant named on the Cover
Page (the “Participant”) and Helmerich & Payne, Inc. (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, the Participant is an employee of the Company or a Subsidiary of the
Company and it is important to the Company that the Participant be encouraged to
remain in the employ of the Company or a Subsidiary of the Company; and

 

WHEREAS, in recognition of such facts, the Company desires to provide to the
Participant an opportunity to purchase shares of the Common Stock of the
Company, as hereinafter provided, pursuant to the “Helmerich & Payne, Inc. 2005
Stock Incentive Plan” (the “Plan”), a copy of which has been provided to the
Participant; and

 

WHEREAS, any capitalized terms used but not defined herein have the same
meanings given them in the Plan.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for good and valuable consideration, the Participant and the Company hereby
agree as follows:

 

Section 1.                                          Grant of ISO Option.  The
Company hereby grants to the Participant an incentive stock option (the “ISO
Option”) intended to qualify under Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”), to purchase all or any part of the number of
shares of its Common Stock, par value $.10 (the “Stock”) set forth on the Cover
Page, under and subject to the terms and conditions of this Option Agreement and
the Plan which is incorporated herein by reference and made a part hereof for
all purposes.  The purchase price for each share to be purchased hereunder shall
be the option price set forth on the Cover Page (the “ISO Price”) and shall
equal the Fair Market Value of the Common Stock covered by this ISO Option as of
the Date of Grant.

 

Section 2.                                          Times of Exercise of ISO
Option.  The Participant shall be eligible to exercise the ISO Option pursuant
to the vesting schedule set forth on the Cover Page (the “Vesting Schedule”),
subject to the applicable provisions of the Plan and this Option Agreement
having been satisfied.  Upon satisfaction of the vesting conditions, the
Participant may exercise on or after the applicable vesting date specified on
the Cover Page (the “Vesting Dates”), on a cumulative basis, the number of ISO
Options determined by multiplying the aggregate number of shares of Stock
subject to the ISO Option set forth on the Cover Page by the designated
percentage set forth on the Cover Page.

 

--------------------------------------------------------------------------------


 

Section 3.                                          Term of ISO Option.  Subject
to earlier termination as hereafter provided, the ISO Option shall expire at the
close of business on the expiration date set forth on the Cover Page and may not
be exercised after such expiration date; provided, however, in no event shall
the term of the ISO Option be longer than ten years from the Date of Grant. 
Unless vesting is accelerated or extended pursuant to the terms of Section 7,
unvested ISO Options shall be forfeited upon the Participant’s termination of
employment.

 

Section 4.                                          Nontransferability of ISO
Option.  Except as otherwise herein provided, the ISO Option shall not be
transferable otherwise than by will or the laws of descent and distribution, and
the ISO Option may be exercised, during the lifetime of the Participant, only by
the Participant.  More particularly (but without limiting the generality of the
foregoing), the ISO Option may not be assigned, transferred (except as provided
above), pledged or hypothecated in any way, shall not be assignable by operation
of law and shall not be subject to execution, attachment, or similar process. 
Any attempted assignment, transfer, pledge, hypothecation or other disposition
of the ISO Option contrary to the provisions hereof shall be null and void and
without effect.

 

Section 5.                                          Employment.  So long as the
Participant shall continue to be a full-time and continuous employee of the
Company, a Subsidiary of the Company, or an Affiliated Entity, the ISO Option
shall not be affected by any change of duties or position.  Nothing in the Plan
or in this Option Agreement shall confer upon the Participant any right to
continue in the employ of the Company or a Subsidiary of the Company, or
interfere in any way with the right of the Company or a Subsidiary of the
Company to terminate the Participant’s employment at any time.

 

Section 6.                                          Annual Limitation on
Exercise of ISO Options.  Except as provided in Sections 7 and 11, in no event
during any calendar year will the aggregate Fair Market Value, determined as of
the time the ISO Option is granted, of the Stock for which the Participant may
first have the right to exercise under the ISO Option and any other “incentive
stock options” granted under all plans qualified under Section 422 of the Code
which are sponsored by the Company, its parent or a Subsidiary of the Company,
exceed $100,000.

 

Section 7.                                          Vesting of ISO Options on
Death, Retirement, Disability or Other Special Circumstances.  In the event of
the Participant’s death after the date Participant becomes Retirement Eligible,
any and all unvested ISO Options under this Option Agreement shall become
automatically fully vested.  In the event the Participant voluntarily terminates
employment or terminates employment due to Disability following the date he
becomes Retirement Eligible, subject to the provisions of Section 10, the
Participant shall be eligible to continue to vest in accordance with the Vesting
Schedule, provided that (i) the Participant is continuously employed as a
full-time employee through the one-year anniversary of the Date of Grant,
(ii) the Participant complies with the requirements set forth in Section 9 below
at all times during the remainder of the Vesting Schedule and (iii) the
Participant executes and delivers to the Company a compliance certificate in the
form attached hereto as Exhibit A indicating the Participant’s full compliance
with Section 9 on or before November 1 of each year during the remainder of the
Vesting Schedule.  For purposes of this Option Agreement, “Retirement Eligible”
shall mean the date the Participant both (i) attains age 55 and (ii) has 15 or
more continuous years of service as a full-time employee of the Company or a
Subsidiary.  The Committee, in its sole discretion, may accelerate the vesting
of all or any part of the shares

 

--------------------------------------------------------------------------------


 

subject to the ISO Option for which the applicable Vesting Date(s) has not yet
occurred upon the Participant’s date of termination of employment if such
termination occurs by reason of (i) Disability, (ii) death, or (iii) upon the
occurrence of special circumstances as determined by the Committee.

 

Section 8.                                          Period for Exercise Upon
Termination of Employment.  With respect to shares subject to the ISO Option for
which the applicable Vesting Dates have occurred or for which the Committee has
accelerated or extended vesting in accordance with Section 7, the Participant,
or the representative of a deceased Participant, shall be entitled to purchase
such shares during the remaining term of the ISO Option, if (i) the
Participant’s employment was terminated due to death or Disability or (ii) the
Participant voluntarily terminated employment after becoming Retirement
Eligible.  If the Participant’s employment was terminated for any other reason,
the Participant shall be entitled to purchase vested ISO Options for a period of
three months from such date of termination, and any ISO Options which remain
unexercised after such date shall be cancelled.

 

Section 9.                                          Nonsolicitation.

 

In the event the Participant is eligible for continued vesting pursuant to
Section 7, such continued vesting shall be subject to and contingent upon
Participant’s agreement not to solicit the Company’s customers or employees
under the terms of this Section 9.  During the period of continued vesting,
Participant shall not solicit the established customers of the Company wherever
located (or if this geographic area shall be unenforceable by law, then in such
geographic area as shall be enforceable) for the sale of any product or service
competitive with any product or service offered for sale by the Company at the
time of the termination of Participant’s employment.  For purposes of this
Option Agreement, “solicit” shall mean to contact an established customer
directly, whether by announcement, e-mail, note, letter or other direct mail,
telephone call, personal visit, business meeting, or any other method, which
contact either is designed to or has the effect of inducing, promoting or
advancing a prohibited sale by Participant or on Participant’s behalf to that
customer.  An “established customer” means any entity that Participant knows or
should know who is purchasing or has a written or unwritten agreement to
purchase one or more products and/or services from the Company at the time of
termination of Participant’s employment or any entity with whom the Company had,
at the time of the termination of Participant’s employment, exchanged
confidential information in anticipation of negotiating for the sale of products
and/or services in the foreseeable future.  “Offered for sale” includes
products/services which Participant knows or should know have been ordered or
have otherwise been prepared by the Company for imminent offering.  Further,
during the continued vesting period, Participant shall not, directly or
indirectly, solicit for employment or employ any of the Company’s current or
former employees on behalf of any other employer.  In the event the Committee
determines in its sole judgment that Participant has solicited customers or
employees of the Company in contravention of this Section 9, any unvested ISO
Options shall be forfeited.

 

Section 10.                                   Suspension or Termination of
Awards.  Notwithstanding anything in the Plan or this Option Agreement to the
contrary, if at any time (including after notice of exercise has been delivered)
the Committee reasonably believes that the Participant has committed an act of
misconduct as described in this paragraph, the Committee may suspend the
Participant’s right

 

--------------------------------------------------------------------------------


 

to exercise or receive any Award pending a determination of whether an act of
misconduct has been committed.  If the Committee determines the Participant has
committed an illegal act, fraud, embezzlement or deliberate disregard of Company
rules or policies (including any violation of the Participant’s non-disclosure,
non-compete or similar agreement) that may reasonably be expected to result in
loss, damage or injury to the Company, the Committee may (a) cancel any
outstanding Award granted to the Participant, in whole or in part, whether or
not vested or deferred and/or (b) if such conduct or activity occurs during a
Company fiscal year in which there was also an exercise or receipt of an Award,
require the Participant to repay to the Company any gain realized or value
received upon the exercise or receipt of such Award (with such gain or value
received valued as of the date of exercise or receipt).  Cancellation and
repayment obligations will be effective as of the date specified by the
Committee.  Any repayment obligation may be satisfied in stock or cash or a
combination thereof (based upon the Fair Market Value of Common Stock on the day
of payment), and the Committee may provide for an offset to any future payments
owed by the Company or any affiliate to the Participant if necessary to satisfy
the repayment obligation.  The determination regarding cancellation of an Award
or a repayment obligation shall be within the sole discretion of the Committee
and shall be binding upon the Participant and the Company.

 

Section 11.                                   Method of Exercising ISO Option.

 

(a)                                  Procedures for Exercise.  The manner of
exercising the ISO Option herein granted shall be by written notice to the
Secretary of the Company at the time the ISO Option, or part thereof, is to be
exercised, and in any event prior to the expiration of the ISO Option.  Such
notice shall state the election to exercise the ISO Option, the number of shares
of Stock to be purchased upon exercise, the form of payment to be used, and
shall be signed by the person so exercising the ISO Option.

 

(b)                                 Form of Payment.  Payment in full for shares
of Stock purchased under this Option Agreement shall accompany the Participant’s
notice of exercise.  Payment shall be made (i) in cash or by check, draft or
money order payable to the order of the Company; (ii) by delivering Stock or
other equity securities of the Company having a Fair Market Value on the date of
payment equal to the amount of the ISO Price; or (iii) a combination thereof. 
In addition to the foregoing procedure which may be available for the exercise
of the ISO Option, the Participant may deliver to the Company a notice of
exercise which includes an irrevocable instruction to the Company to deliver the
stock certificate representing the shares of Stock being purchased, issued in
the name of the Participant, to a broker approved by the Company and authorized
to trade in the Common Stock of the Company.  Upon receipt of such notice, the
Company shall acknowledge receipt of the executed notice of exercise and forward
this notice to the broker.  Upon receipt of the copy of the notice which has
been acknowledged by the Company, and without waiting for issuance of the actual
stock certificate with respect to the exercise of the ISO Option, the broker may
sell the Stock or any portion thereof. The broker shall deliver directly to the
Company that portion of the sales proceeds sufficient to cover the ISO Price and
withholding taxes, if any.  For all purposes of effecting the exercise of the
ISO Option, the date on which the Participant gives the notice of exercise to
the Company, together with payment for the shares of Stock being purchased and
any applicable withholding taxes, shall be the “date of exercise.”  If a notice
of exercise and payment are delivered at different times, the

 

--------------------------------------------------------------------------------


 

date of exercise shall be the date the Company first has in its possession both
the notice and full payment as provided herein.

 

(c)                                  Further Information.  In the event the ISO
Option is exercised, pursuant to the foregoing provisions of this Section 11, by
any person due to the death of the Participant, such notice shall also be
accompanied by appropriate proof of the right of such person to exercise the ISO
Option.  The notice so required shall be given by personal delivery to the
Secretary of the Company or by registered or certified mail, addressed to the
Company at 1437 South Boulder Avenue, Tulsa, Oklahoma 74119, and it shall be
deemed to have been given when it is so personally delivered or when it is
deposited in the United States mail in an envelope addressed to the Company, as
aforesaid, properly stamped for delivery as a registered or certified letter.

 

Section 12.                                   Change of Control.  Upon the
occurrence of a Change of Control Event, any and all ISO Options under this
Option Agreement shall become automatically fully vested and immediately
exercisable with such acceleration to occur without the requirement of any
further act by either the Company or the Participant.

 

Section 13.                                   Securities Law Restrictions.  The
ISO Option shall be exercised and Stock issued only upon compliance with the
Securities Act of 1933, as amended (the “Act”), and any other applicable
securities law, or pursuant to an exemption therefrom. If deemed necessary by
the Company to comply with the Act or any applicable laws or regulations
relating to the sale of securities, the Participant, at the time of exercise and
as a condition imposed by the Company, shall represent, warrant and agree that
the shares of Stock subject to the ISO Option are being purchased for investment
and not with any present intention to resell the same and without a view to
distribution, and the Participant shall, upon the request of the Company,
execute and deliver to the Company an agreement to such effect.  The Participant
acknowledges that any stock certificate representing Stock purchased under such
circumstances will be issued with a restricted securities legend.

 

Section 14.                                   Disqualifying Disposition of
Stock.  If the Participant shall make a disposition (within the meaning of
Section 424(c) of the Code and the rules and regulations thereunder) of any
shares of Stock covered by the ISO Option within one year after the date of
exercise of the ISO Option or within two years after the Date of Grant of the
ISO Option, then in either such event the Participant shall promptly notify the
Company, by delivery of written notice to the Secretary of the Company, of
(i) the date of such disposition, (ii) the number of shares of Stock covered by
the ISO Option which were disposed of and (iii) the price at which such shares
of Stock were disposed of or the amount of any other consideration received on
such disposition.  The Company may make such provision as it may deem
appropriate for the withholding of any applicable federal, state or local taxes
that it determines it may be obligated to withhold or pay in connection with the
exercise of the ISO Option or the disposition of shares of Stock acquired upon
exercise of the ISO Option.

 

Section 15.                                   Notices.  All notices or other
communications relating to the Plan and this Option Agreement as it relates to
the Participant shall be in writing and shall be delivered personally or mailed
(U.S. Mail) by the Company to the Participant at the then current address as

 

--------------------------------------------------------------------------------


 

maintained by the Company or such other address as the Participant may advise
the Company in writing.

 

Section 16.                                   Conflicts.  In the event of any
conflicts between this Agreement and the Plan, the latter shall control.  In the
event any provision hereof conflicts with applicable law, that provision shall
be severed, and the remaining provisions shall remain enforceable.

 

Section 17.                                   No Part of Other Plans.  The
benefits provided under this Agreement or the Plan shall not be deemed to be a
part of or considered in the calculation of any other benefit provided by the
Company, a Subsidiary or an Affiliated Entity to the Participant.

 

Section 18.                                   Participant and Award Subject to
Plan.  As specific consideration to the Company for the Award, the Participant
agrees to be bound by the terms of the Plan and this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Incentive Stock Option
Agreement as of the day and year first above written.

 

 

 

HELMERICH & PAYNE, INC., a Delaware corporation

 

 

 

 

 

By

 

 

 

 

 

 

“COMPANY”

 

 

 

 

 

 

 

 

“PARTICIPANT”

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Compliance Certificate

 

I hereby certify that I am in full compliance with the covenants contained in
that certain Option Agreement (the “Agreement”) dated as of
                              , 2009 between Helmerich & Payne, Inc. and me and
have been in full compliance with such covenants at all times during the
twelve-month period immediately preceding November 1 of the year designated
below.

 

 

Dated:

 

 

 

--------------------------------------------------------------------------------


 

 

HELMERICH & PAYNE, INC.

 

2005 LONG-TERM INCENTIVE PLAN

 

 

RESTRICTED STOCK AWARD AGREEMENT

 

Participant Name:

Date of Grant:

 

 

Shares Subject to Restricted Stock Award:

 

Expiration Date:

 

 

Vesting Schedule

 

Vesting Dates

 

Percent of
Award Vested

 

 

 

 

%

 

 

 

%

 

 

 

%

 

 

 

%

 

 

 

%

 

--------------------------------------------------------------------------------


 

RESTRICTED STOCK AWARD AGREEMENT

UNDER THE HELMERICH & PAYNE, INC.


2005 LONG-TERM INCENTIVE PLAN


 

THIS RESTRICTED STOCK AWARD AGREEMENT (the “Award Agreement”), is made as of the
grant date set forth on the cover page of this Award Agreement (the “Cover
Page”) at Tulsa, Oklahoma by and between the participant named on the Cover
Page (the “Participant”) and Helmerich & Payne, Inc. (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, the Participant is an employee of the Company, a Subsidiary of the
Company, or an Affiliated Entity, and it is important to the Company that the
Participant be encouraged to remain in the employ of the Company, a Subsidiary
of the Company, or an Affiliated Entity; and

 

WHEREAS, in recognition of such facts, the Company desires to provide to the
Participant an opportunity to receive shares of the Common Stock of the Company,
as hereinafter provided, pursuant to the “Helmerich & Payne, Inc. 2005 Long-Term
Incentive Plan” (the “Plan”), a copy of which has been provided to the
Participant; and

 

WHEREAS, any capitalized terms used but not defined herein have the same
meanings given them in the Plan.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for good and valuable consideration, the Participant and the Company hereby
agree as follows:

 

Section 1.                                          Grant of Restricted Stock
Award.  The Company hereby grants to the Participant an award (the “Restricted
Stock Award”) of                            (        ) shares of its Common
Stock, par value $.10 (the “Stock”) set forth on the Cover Page, under and
subject to the terms and conditions of this Award Agreement and the Plan which
is incorporated herein by reference and made a part hereof for all purposes.

 

Section 2.                                          Stock Held by Company.  The
Company shall hold a certificate registered in the name of the Participant
representing the total number of shares of the Award.  As a condition precedent
to issuing a certificate representing these shares of the Award, the Participant
must deliver to the Company a duly executed irrevocable stock power (in blank)
covering such shares represented by the certificate in the form of Exhibit A
attached hereto.  All shares of the Award held by the Company pursuant to this
Award Agreement shall constitute issued and outstanding shares of Common Stock
of the Company for all corporate purposes, and the Participant shall be entitled
to vote such shares and shall receive all cash dividends thereon provided that
the right to vote or receive such dividends shall terminate with respect to
shares which have been forfeited as provided under this Award Agreement.  While
such shares are held by the Company and until such shares have vested on the
applicable date set forth on the Cover Page (the “Vesting Date”), the
Participant for whose benefit such shares are held shall not have the right to
encumber or otherwise change, sell, assign, transfer, pledge or otherwise
dispose of such unvested shares of Stock or any interest therein, and such
unvested shares of Stock shall not

 

--------------------------------------------------------------------------------


 

be subject to attachment or any other legal or equitable process brought by or
on behalf of any creditor of such Participant; and any such attempt to attach or
receive shares in violation of this Award Agreement shall be null and void.  If
such shares shall vest on the applicable Vesting Date in accordance with this
Award Agreement, the Company shall deliver to the Participant a certificate
representing such vested shares.

 

Section 3.                                          Timing of Restricted Stock
Award.  The Participant shall be eligible to receive the Award pursuant to the
vesting schedule set forth on the Cover Page (the “Vesting Schedule”), subject
to the applicable provisions of the Plan and this Award Agreement having been
satisfied.  Upon satisfaction of the vesting conditions, the Participant may
receive on or after the applicable vesting date specified on the Cover Page (the
“Vesting Date”), the number of shares of Stock determined by multiplying the
aggregate number of shares of Stock subject to the Award set forth on the Cover
Page by the designated percentage set forth on the Cover Page.

 

Section 4.                                          Term of Restricted Stock
Award.  Subject to earlier termination as herein provided, the Restricted Stock
Award shall expire at the close of business on the expiration date set forth on
the Cover Page and may not become vested after such expiration date.  Unless
vesting is accelerated or extended pursuant to the terms of Section 7, unvested
shares of Stock subject to the Award shall be forfeited upon Participant’s
termination of employment.

 

Section 5.                                          Nontransferability of
Restricted Stock Award.  Except as otherwise herein provided, the Restricted
Stock Award shall not be transferable by the Participant otherwise than by will
or the laws of descent and distribution.  More particularly (but without
limiting the generality of the foregoing), unvested shares of Stock held by the
Company may not be assigned, transferred (except as provided above), pledged or
hypothecated in any way, shall not be assignable by operation of law and shall
not be subject to execution, attachment, or similar process.  Any attempted
assignment, transfer, pledge, hypothecation or other disposition of the
Restricted Stock Award contrary to the provisions hereof shall be null and void
and without effect.  All shares of Stock which are distributed to the
Participant as provided under this Award Agreement may not be subsequently
transferred except as provided herein.

 

Section 6.                                          Employment.  Nothing in the
Plan or in this Award Agreement shall confer upon the Participant any right to
continue in the employ of the Company, its parent or any Subsidiary or an
Affiliated Entity or interfere in any way with the right of the Company, its
parent or any Subsidiary or an Affiliated Entity to terminate the Participant’s
employment at any time.

 

Section 7.                                          Vesting of Restricted Stock
Awards.  In the event of the Participant’s death after the date Participant
becomes Retirement Eligible, any and all unvested shares of Stock under this
Award Agreement shall become automatically fully vested.  In the event the
Participant voluntarily terminates employment or terminates employment due to
Disability following the date he becomes Retirement Eligible, subject to the
provisions of Section 9, the Participant shall be eligible to continue to vest
in accordance with the Vesting Schedule provided that (i) the Participant is
continuously employed as a full-time employee through the one-year anniversary
of the Date of Grant, (ii) the Participant complies with the requirements set
forth in Section 8 below at all times during the remainder of the Vesting
Schedule and (iii) the Participant executes and delivers to the Company a
compliance certificate in the form attached

 

--------------------------------------------------------------------------------


 

hereto as Exhibit B indicating the Participant’s full compliance with Section 8
on or before November 1 of each year during the remainder of the Vesting
Schedule.  For purposes of this Award Agreement, “Retirement Eligible” shall
mean the date the Participant both (i) attains age 55 and (ii) has 15 or more
continuous years of service as a full-time employee of the Company, a Subsidiary
or an Affiliated Entity.  The Committee, in its sole discretion, may elect to
accelerate the vesting for all or any part of the shares subject to the
Restricted Stock Award for which the applicable Vesting Date(s) has not yet
occurred on the date of the Participant’s termination of employment if such
termination occurs by reason of death, termination of employment due to a
Disability, or Retirement.

 

Section 8.                                          Nonsolicitation.

 

In the event the Participant is eligible for continued vesting pursuant to
Section 7, such continued vesting shall be subject to and contingent upon
Participant’s agreement not to solicit the Company’s customers or employees
under the terms of this Section 8.  During the period of continued vesting,
Participant shall not solicit the established customers of the Company wherever
located (or if this geographic area shall be unenforceable by law, then in such
geographic area as shall be enforceable) for the sale of any product or service
competitive with any product or service offered for sale by the Company at the
time of the termination of Participant’s employment.  For purposes of this Award
Agreement, “solicit” shall mean to contact an established customer directly,
whether by announcement, e-mail, note, letter or other direct mail, telephone
call, personal visit, business meeting, or any other method, which contact
either is designed to or has the effect of inducing, promoting or advancing a
prohibited sale by Participant or on Participant’s behalf to that customer.  An
“established customer” means any entity that Participant knows or should know
who is purchasing or has a written or unwritten agreement to purchase one or
more products and/or services from the Company at the time of termination of
Participant’s employment or any entity with whom the Company had, at the time of
the termination of Participant’s employment, exchanged confidential information
in anticipation of negotiating for the sale of products and/or services in the
foreseeable future.  “Offered for sale” includes products/services which
Participant knows or should know have been ordered or have otherwise been
prepared by the Company for imminent offering.  Further, during the continued
vesting period, Participant shall not, directly or indirectly, solicit for
employment or employ any of the Company’s current or former employees on behalf
of any other employer.  In the event the Committee determines in its sole
judgment that Participant has solicited customers or employees of the Company in
contravention of this Section 8, any unvested shares of Stock shall be
forfeited.

 

Section 9.                                          Suspension or Termination of
Awards.  Notwithstanding anything in the Plan or this Award Agreement to the
contrary, if at any time (including after notice of exercise has been delivered)
the Committee reasonably believes that the Participant has committed an act of
misconduct as described in this paragraph, the Committee may suspend the
Participant’s right to exercise or receive any Award pending a determination of
whether an act of misconduct has been committed.  If the Committee determines
the Participant has committed an illegal act, fraud, embezzlement or deliberate
disregard of Company rules or policies (including any violation of the
Participant’s non-disclosure, non-compete or similar agreement) that may
reasonably be expected to result in loss, damage or injury to the Company, the
Committee may (a) cancel any outstanding Award granted to the Participant, in
whole or in part, whether or not

 

--------------------------------------------------------------------------------


 

vested or deferred and/or (b) if such conduct or activity occurs during a
Company fiscal year in which there was also an exercise or receipt of an Award,
require the Participant to repay to the Company any gain realized or value
received upon the exercise or receipt of such Award (with such gain or value
received valued as of the date of exercise or receipt).  Cancellation and
repayment obligations will be effective as of the date specified by the
Committee.  Any repayment obligation may be satisfied in stock or cash or a
combination thereof (based upon the Fair Market Value of Common Stock on the day
of payment), and the Committee may provide for an offset to any future payments
owed by the Company or any affiliate to the Participant if necessary to satisfy
the repayment obligation.  The determination regarding cancellation of an Award
or a repayment obligation shall be within the sole discretion of the Committee
and shall be binding upon the Participant and the Company.

 

Section 10.                                   Change of Control.  Any and all
shares under this Restricted Stock Award shall become automatically fully vested
upon the occurrence of a Change of Control Event with such acceleration to occur
without the requirement of any further act by either the Company or the
Participant.

 

Section 11.                                   Securities Law Restrictions.  The
Restricted Stock Award shall be vested and Stock issued only upon compliance
with the Securities Act of 1933, as amended (the “Act”), and any other
applicable securities law, or pursuant to an exemption therefrom. If deemed
necessary by the Company to comply with the Act or any applicable laws or
regulations relating to the sale of securities, the Participant, at the time of
exercise and as a condition imposed by the Company, shall represent, warrant and
agree that the shares of Stock subject to the Restricted Stock Award are being
acquired for investment and not with any present intention to resell the same
and without a view to distribution, and the Participant shall, upon the request
of the Company, execute and deliver to the Company an agreement to such effect. 
The Participant acknowledges that any stock certificate representing Stock
acquired under such circumstances will be issued with a restricted securities
legend.

 

Section 12.                                   Withholding of Taxes.  The Company
may make such provision as it may deem appropriate for the withholding of any
applicable federal, state, or local taxes that it determines it may obligated to
withhold or pay in connection with the vesting of the Restricted Stock.  A
Participant must pay the amount of taxes required by law upon the vesting of a
Restricted Stock Award (i) in cash, (ii) by delivering to the Company shares of
Common Stock having a Fair Market Value on the date of payment equal to the
amount of such required withholding taxes, or (iii) by a combination of the
foregoing.

 

Section 13.                                   Legends.  The shares of Stock
which are the subject of the Award shall be subject to the following legend:

 

“THE SHARES OF STOCK EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO AND ARE
TRANSFERABLE ONLY IN ACCORDANCE WITH THAT CERTAIN RESTRICTED STOCK AWARD
AGREEMENT FOR HELMERICH & PAYNE, INC. 2005 STOCK INCENTIVE PLAN DATED THE
           DAY OF                     ,         .  ANY ATTEMPTED TRANSFER OF THE
SHARES OF STOCK EVIDENCED BY THIS CERTIFICATE IN VIOLATION OF SUCH

 

--------------------------------------------------------------------------------


 

AGREEMENT SHALL BE NULL AND VOID AND WITHOUT EFFECT.  A COPY OF THE AGREEMENT
MAY BE OBTAINED FROM THE SECRETARY OF HELMERICH & PAYNE, INC.”

 

Section 14.                                   Notices.  All notices or other
communications relating to the Plan and this Award Agreement as it relates to
the Participant shall be in writing and shall be delivered personally or mailed
(U.S. Mail) by the Company to the Participant at the then current address as
maintained by the Company or such other address as the Participant may advise
the Company in writing.

 

Section 15.                                   Conflicts.  In the event of any
conflicts between this Agreement and the Plan, the latter shall control.  In the
event any provision hereof conflicts with applicable law, that provision shall
be severed, and the remaining provisions shall remain enforceable.

 

Section 16.                                   No Part of Other Plans.  The
benefits provided under this Agreement or the Plan shall not be deemed to be a
part of or considered in the calculation of any other benefit provided by the
Company, a Subsidiary or an Affiliated Entity to the Participant.

 

Section 17.                                   Participant and Award Subject to
Plan.  As specific consideration to the Company for the Award, the Participant
agrees to be bound by the terms of the Plan and this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Restricted Stock Award
Agreement as of the day and year first above written.

 

 

 

HELMERICH & PAYNE, INC., a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

 

“COMPANY”

 

 

 

 

 

 

 

 

“PARTICIPANT”

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED,                             , an individual, hereby
irrevocably assigns and conveys to
                                                ,
                                                                  
(              ) shares of the Common Capital Stock of Helmerich & Payne, Inc.,
a Delaware corporation, $.10 par value.

 

DATED:

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Compliance Certificate

 

I hereby certify that I am in full compliance with the covenants contained in
that certain Award Agreement (the “Agreement”) dated as of
                              , 2009 between Helmerich & Payne, Inc. and me and
have been in full compliance with such covenants at all times during the
twelve-month period immediately preceding November 1 of the year designated
below.

 

 

Dated:

 

 

 

 

--------------------------------------------------------------------------------